Citation Nr: 0120614	
Decision Date: 08/13/01    Archive Date: 08/16/01	

DOCKET NO.  98-01 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (VA) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than March 17, 1991, 
for the assignment of a 100 percent disability rating for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and R. M.




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service from October 1970 to January 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
VARO in Muskogee, Oklahoma, which took corrective action to 
award a 100 percent disability evaluation for the veteran's 
PTSD from March 17, 1991.  The record shows the veteran had 
been in receipt of a 30 percent disability rating from 
January 3, 1985.  

A review of the evidence of record discloses that in a May 
15, 2001, communication addressed "c/o James Crabtree CC, RR 
1, Box 8, Helena, Oklahoma, 73741," the veteran was informed 
that he was scheduled for a hearing with a traveling section 
of the Board on June 18, 2001, at the VARO in Muskogee.

Received at the Board on May 29, 2001, and then at the RO on 
June 11, 2001, was an undated communication from the veteran 
in which he stated that he was currently in prison in 
Lexington, Oklahoma.  He stated he could not get to his 
hearing on June 18 because "I'm in prison."

Received at the RO in June 2001 was another statement from 
the veteran in which he reiterated his desire to have a 
hearing before a member of the Board.  He related he was 
trying to get the warden to assign guards to escort him to a 
hearing.  The veteran indicated that he was essentially in 
prison because of a "DUI," but he added that "I won't be in 
here long."  The veteran asked that his mail be sent to him 
at the correctional institution or at 804 W. Atlanta Court, 
Broken Arrow, Oklahoma, 74012.  The undersigned notes this is 
not the address to which the notice of the hearing was sent.  

The record reflects that the veteran did not show at the RO 
on June 18, 2001.  The law and regulations regarding the 
scheduling and notice of hearings conducted by the Board 
reflect essentially that if good cause and the impossibility 
of timely requesting postponement are shown, a hearing will 
be rescheduled for the next available hearing date at the 
same facility after the appellant or his or her 
representative gives notice that the contingency which gave 
rise to the failure to appear has been removed.  38 C.F.R. 
§ 20.704(d) (2000).  

The Board notes there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In view of the foregoing, and particularly in order to 
provide the veteran with every due process consideration, the 
case is REMANDED for the following:

The RO should contact the veteran and 
determine when he is due for release from 
prison.  He should then be scheduled for 
either a video hearing or an inperson 
hearing at the RO before a traveling 
member of the Board and should be 
notified of the time and date to appear 
for such a hearing in writing.  Then, the 
RO should readjudicate the claim.  Should 
the claim not be granted to the veteran's 
satisfaction, the RO must furnish him and 
his representative with a supplemental 
statement of the case and allow an 
opportunity for response before returning 
the appeal to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development, afford the veteran due process of law, and to 
comply with applicable VA regulations.  The Board intimates 
no opinion as to any final outcome warranted.  The veteran 
need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

